Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention 1 claims 1-7 in the reply filed on 6/30/2022 is acknowledged.
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto et al. (US 2006/0158398).
Regarding claim 1, Akimoto teaches a display pixel (213, Fig 8, ¶4) comprising: 
a light-emitting diode (201, Fig 8, ¶4) having a cathode terminal coupled to ground and having an anode terminal; 
a drive transistor (203, Fig 8, ¶4) coupled in series with the light-emitting diode and having a gate terminal; 
a first transistor (202, Fig 8, ¶4) having a first terminal coupled to the anode terminal and having a second terminal configured to receive a reference voltage (211, Fig 8, 4); and 
a second transistor (204, Fig 8, ¶4) having a first terminal coupled to the drive transistor (203, Fig 8) and having a second terminal configured to receive a reset voltage (210, Fig 8) separate from the reference voltage (211, Fig 8).

Regarding claim 2, Akimoto teaches the display pixel of claim 1, wherein the second transistor comprises semiconducting oxide material. (See ¶15)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto as applied to claim 2 above, and in view of Park US 2006/0365035.
Regarding claim 3, Akimoto does not teach a first emission transistor coupled between the drive transistor and a positive power supply line; and a second emission transistor coupled between the drive transistor and the light-emitting diode.
Park teaches a display pixel 111 having a first emission transistor (T5, Fig 2, ¶72) coupled between the drive transistor (T2, Fig 2) and a positive power supply line (ELVDD); and a second emission transistor (T6) coupled between the drive transistor (T2) and the light-emitting diode (112, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to modify the teaching of Park into the system of Akimoto. The motivation for doing so would adjust the luminance of the display panel. Park ¶79. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto and Park as applied to claim 3 above, and further in view of Kim et al. US 2015/0243203 cited in the IDS.
Regarding claim 4, Akimoto and Park do not teach a transistor is activated at a rate different than a refresh rate of the display pixel.
	Kim teaches a display pixel having TFT turned on for extended period of time for operating the display by adjusting the refresh rate. Also, LTPS TFT can be used for the TFTs that implements the switching circuits coupled to the gate driver GD and/or the data driver DD. In particular, the TFT that is applied with the high state low refresh rate signal LRR can be formed of LTPS TFT (e.g., TFT T5i in the switching circuit 700). Kim ¶113.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to modify the teaching of Kim into the system of Akimoto. The motivation for doing so would reduce power consumption of the display and to improve touch scan capability of the display. Kim ¶3.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 2, 2022